DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the IDS filed 09/02/2022.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.

Lyren (2014/0244744) discloses an information processing system comprising: a control circuit unit that controls: a personal agent personalized to a user and configured to provide support to the user.

However, the prior art of record fails to teach or suggest a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of personal agents by cooperating with the plurality of personal agents as set forth in independent Claim 1.  The cited prior art does not teach or suggest that a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of personal agents by cooperating with the plurality of personal agents.  Thus, these are some of the reasons why the claims are allowable.


Similar limitations are present with independent claims 18 and 19. Therefore, Claims 1, 18 and 19 are allowed because of the combination of other limitations and the limitations listed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
09/07/2022